Citation Nr: 0417193	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  94-39 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic disorder 
(PTSD) or other acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from February 1952 to October 
1954.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Jurisdiction subsequently was 
transferred to the St. Petersburg, Florida, RO.

The Board remanded this case for additional development in 
March 1997 and December 2000.  During the continued review of 
this case, the Board determined even further development was 
necessary and directed that development pursuant to 
regulations then in effect.  See 38 C.F.R. § 19.9 (2002).  
That authority subsequently was altered significantly by the 
U.S. Court of Appeals For The Federal Circuit decision of 
Disabled American Veterans, et al v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV).  One of the 
core holdings of DAV was that, in the absence of a waiver by 
the claimant, the Board may not consider additional evidence 
developed by the Board without first remanding it to the 
Agency of Original Jurisdiction (AOJ) over the case, in this 
instance, the RO.  In compliance with DAV, the Board, in 
August 2003, again remanded the case to the RO for review and 
consideration of the additional evidence developed by the 
Board.  The RO completed the review and returned the case to 
the Board for further appellate review.  The veteran's 
representative submitted additional argument on behalf of the 
veteran in May 2004.


FINDINGS OF FACT

1.  The veteran is diagnosed with a major depressive 
disorder, recurrent, severe, with psychotic features, and 
dementia not otherwise specified.

2.  The service medical records (SMRs) reflect no entries for 
complaints, findings, or treatment for, an acquired 
psychiatric disorder.

3.  The Report of Medical Examination at Separation rated all 
areas as normal.

4.  There is no contemporaneous record of complaints, 
findings, or treatment for, an acquired psychiatric disorder 
in the years immediately after active service.  A psychosis 
was not shown within 1 year of separation from service.

5.  The evidence of record shows the veteran most likely to 
have served in a unit which encountered hostile fire from 
enemy forces during his active military service, and that the 
veteran was actively involved in a direct support role of the 
unit's combat operations.

6.  The veteran's claimed in-service stressors are confirmed.

7.  The medical evidence of record does not show the veteran 
to have PTSD and does not show the veteran's acquired 
psychiatric disorder to be medically linked with the 
confirmed in-service stressors.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active military service, nor may a psychosis be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.125a (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), became 
effective well after the veteran filed his claim.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable AOJ decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
However, assuming solely arguendo the applicability of 
Pelegrini to this case, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement in this 
case was harmless error for the reasons specified below. 

First, it was legally and physically impossible for the RO to 
provide the veteran VCAA notice prior to the initial adverse 
adjudication, in that the VCAA had not been legislated at the 
time of the April 1993 rating decision.  Second, the 
veteran's has received continuous assistance with the 
development with his claim throughout the appeal period.  
Finally, via a letter dated in October 2002 (letter), the 
veteran was provided the notice required by the VCAA.  The 
letter informed the veteran of the evidence needed to support 
his claim.  As to who would require what part of the needed 
evidence, the letter informed the veteran that he was to 
provide the RO with specific names and dates associated with 
his claimed stressors, and the RO would endeavor to use the 
information to try and verify his claimed stressors.  He was 
provided with VA Forms 21-4138 on which to provide the 
information.  Further, the letter informed the veteran that 
VA had not been able to obtain any treatment records 
associated with his military incarceration and asked that he 
provide any records he might have in his possession.  In 
response to the letter, the veteran provided details and 
dates which VA used to confirm his claimed stressors.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Further, in light of the fact that the initial 
adjudication was prior to the enactment of the VCAA and the 
veteran's response to the letter resulted in the development 
of additional evidence in support of his claim, the Board 
finds any deficiency as to timing of the letter harmless.  
See Valiao v. Principi, 17 Vet. App. 229 (2003).

As concerns the duty to assist, VA developed information 
which confirmed the veteran's claimed stressors and arranged 
for several psychiatric examinations.  All records obtained 
or generated have been associated with the claim file.  The 
Board notes the veteran's representative's request for 
another psychiatric examination, but the Board finds the most 
recent examination satisfies 38 C.F.R. § 4.125a.  Therefore, 
the Board finds that VA has complied with the duty to assist.  
38 C.F.R. § 3.159(c) (2003).

Factual background.

The veteran filed his claim in December 1991.  An April 1993 
rating decision denied the claim.

The veteran's SMRs reflect no entries as concerns psychiatric 
pathology.  The July 1953 Report of Medical Examination for 
military confinement reflects that all areas are rated as 
normal.  The veteran's Report of Medical History for his 
separation physical examination reflects that he assessed his 
health as poor.  The October 1954 Report of Medical 
Examination for Separation reflects that all areas were rated 
as normal.  Further, the examiner noted multiple unrelated 
complaints, none of which were supported by clinical 
evidence.

In support of his claim, he submitted an October 1991 private 
psychiatric report by R.C.G., MD.  Dr. G diagnosed the 
veteran as PTSD and non-differentiated chronic schizophrenic 
reaction.  Dr. G's diagnosis was based on the veteran's 
report of having seen many companions killed during his 
service in the Korean War and his duty of collecting the 
bodies of those killed in action.  The veteran's other 
stressor is his having been unjustly convicted by court-
martial for refusing to fight and desertion.  He was confined 
for several months.  The veteran reported flashbacks and 
nightmares related to these events.  He had suppressed them 
over the years but news reports of the Persian Gulf War 
brought them to the surface.  Dr. G opined that the veteran 
developed a late PTSD.

A March 1992 VA PTSD examination report reflects that the 
veteran offered no details as concerns his condition.  The 
examiner relied on the veteran's wife.  The examiner ordered 
hospitalization for observation and evaluation purposes due 
to the veteran's prior psychiatric evaluations.  The examiner 
rendered an Axis I diagnosis of depression, not otherwise 
specified, and PTSD.

The February 1993 VA PTSD examination report reflects that 
the veteran reported nightmares.  The examiner observed the 
veteran to exhibit progressive symptoms of mental 
deterioration and ordered diagnostic tests to rule out 
dementia versus pseudomentia.  He deemed the veteran 
incompetent to handle VA funds.  The diagnostic tests were 
aborted due to the veteran's mental state and attitude, and 
the results were deemed to lack internal consistency.  The 
report reflects that the veteran did not appear cooperative, 
and the results suggested emotional psychopathology (major 
depression) than of cerebral pathology.  An addendum to the 
February 1993 report reflects that, on the basis of the 
diagnostic tests, the examiner rendered a diagnosis of 
depressive disorder, not otherwise specified.  Axis IV 
reflects Korean War exposure, moderate.

At the August 1993 RO hearing, the veteran testified that his 
hospitalization from March to April 1992 was due to his 
flashbacks on Korea, which primarily are of his removing dead 
bodies and of prison guards pointing rifles and pushing them 
around.  The veteran related that he was isolated in a small 
cell for eight to ten months.  Transcript (T), pp. 5-10.  The 
veteran's representative asserted that the prior VA 
examinations were in conflict, so more weight should be given 
to the veteran's private provider, and he requested a two-
psychiatrist board.  T, pp. 24-26.

A January 1994 Two-Psychiatrist Examination Board Report 
reflects that the examiners noted that the veteran was 
difficult to explore due to "a strong voluntary component."  
The veteran reported that he did not remember things.  The 
examiners observed that a strong voluntary component was 
felt, and at times the veteran was contradictory.  A 
selective memory was observed, and the veteran did not report 
any specific detail about his experiences in Korea.  The 
Board rendered an Axis I diagnosis of anxiety disorder not 
otherwise specified with depression and histrionic features.

The July 1998 VA PTSD examination report reflects that the 
veteran reported that his symptoms began in service as a 
result of his duty of having to pick up wounded and killed 
soldiers.  He reported that his recall of these events and 
nightmares caused him to become increasingly isolated and 
depressed.  The examiner diagnosed PTSD.

A December 2002 Report of the U.S. Armed Services Center for 
Research of Unit Records reflects that the General Court 
Martial Order of the veteran reflects that the veteran was 
assigned to the Medical Company, 65th Infantry Regiment, as a 
litter bearer.  While with a patrol in November 1952, he 
willfully disobeyed an order of a superior to "move forward 
towards the objective," and that the veteran deserted and 
remained absent in desertion until elements of his patrol 
returned from the patrol.  The veteran was confined prior to 
trial, convicted, and sentenced to a dishonorable discharge 
and confinement for one year.

The claim file contains a copy of a Historic Review on the 
65th Infantry by the Department of the Army's Center of 
Military History.  The Executive Summary of the Review 
reflects that the 65th was an all-Puerto Rican unit, and that 
a combination of factors led to the unit's eventual combat 
ineffectiveness in the fall of 1952.  As a result, 95 
soldiers assigned to the unit were convicted in trials by 
courts-martial of desertion, misbehavior before the enemy, 
and disobeying the orders of a superior officer.  Pursuant to 
a review of the 65th's combat performance and resulting 
trials, the Secretary of The Army determined that the 
language barrier contributed to the unit's problems and 
subsequently either granted clemency or pardons to all who 
were convicted.

The veteran's amended DD-214 reflects that his 270 days of 
lost time were deleted and that he was discharged under 
honorable conditions.

The February 2003 Two-Psychiatrist Board Examination Report 
reflects that the claim file was "meticulously" reviewed 
"page by page" both before and after the examination.  The 
veteran reported the events which led to his court-martial 
and confinement.  He reported that his being required to 
sleep in a small room while in confinement caused him stress 
and that he does not understand why he was jailed.  The 
examiner noted that, despite being asked several times what 
else he could remember about being in prison, the veteran was 
unable to answer.  The veteran reported feeling nervous all 
the time and he spends all of his time alone.  He also 
reported nightmares about people following him and auditory 
and visual hallucinations.  The auditory hallucinations are 
people calling his name, and the visual hallucinations are of 
people walking through the room.

The mental status examination observed the veteran to be well 
groomed and cooperative.  He had much difficulty 
communicating in English, and the examiner used the veteran's 
wife as a translator. The examiners observed a constricted 
affect and an apparent organized thought process.  There were 
no apparent delusions, and insight and judgment were 
unlimited.  The examiners rendered an Axis I diagnosis of 
major depressive disorder, recurrent, severe with psychotic 
features, and dementia not otherwise specified.  The examiner 
observed that the veteran does not meet the criteria for 
PTSD, as he endorses nightmares but states they are of people 
following him, and that the veteran was unable to give any 
stressors from his stay in prison, except having to sleep in 
a small cell, though he was asked several times.  The 
examiner also noted that his review of the prior examinations 
revealed that they focused from the veteran's combat 
experience of picking up dead bodies, which he did not state 
as a stressor to the examiner, to the veteran's experience in 
prison.  The examiner specifically noted the veteran's 
testimony at the RO hearing about his isolation in prison and 
the fact that the guards had rifles.  The examiner observed 
that the veteran's prior examinations were consistent with a 
major depressive disorder, severe with psychotic features 
throughout the years and consistent with the current 
examination.

A March 2003 report of S.M., MD, a VA staff psychiatrist, 
reflects that he and three other psychiatrists diagnosed the 
veteran as exhibiting PTSD on the basis of the veteran's 
experiences in Korea and the symptoms they elicited.  Dr. M 
suggested that the veteran's PTSD symptoms likely were not as 
prominent at the February 2003 examination due to his 
decreased cognitive functioning and increasing depression, 
and requested a reappraisal of the current diagnosis based on 
the veteran's documented symptoms and past psychiatric 
symptoms.

Pursuant to the Board's request, the examiners at the 
February 2003 were requested to opine on the etiology of the 
veteran's diagnosed acquired psychiatric disorder.  A June 
2003 Addendum to the February 2003 examination report 
reflects that the examiners all opined that the veteran's 
dementia not otherwise specified is not related to the 
veteran's military service, and that it is not at least as 
likely as not that the veteran's major depressive disorder 
recurrent, severe, with psychotic features, is related to his 
military service.

The veteran's representative's presentations on appeal assert 
that the June 2003 addendum to the February 2003 examination 
report requires clarification because of the way in which the 
examiners couched their opinion, and that, at a minimum, the 
evidence is in equipoise so that the veteran should prevail 
on the basis of receiving the benefit of the doubt.

Analysis.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 2003).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  When making a determination of 
service connection, VA must administer its regulations under 
a broad and liberal interpretation consistent with the facts 
in each case.  38 C.F.R. § 3.303(a) (2003).

Service connection for a psychosis may be presumed when, 
given qualifying service, the disorder is present to a 
compensable degree within 1 year following that service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002).  
Section 4.125(a) of 38 C.F.R. incorporates the Diagnostic and 
Statistical Manual of Mental Disorders-IV (DSM-IV) as the 
governing criteria for diagnosing PTSD.

The veteran's claimed stressors are confirmed.  His  DD-214 
reflects that his Military Occupation Specialty was medical 
technician.  Further, the Court-Martial Order reflects that 
the veteran was a litter bearer during the Korean War, and 
that the order he was convicted of disobeying was given 
during combat operations.  There also are diagnoses of PTSD 
by medical authorities in the claim file.  Nonetheless, any 
diagnosed PTSD symptomatology must be medically linked with 
the confirmed stressors.  Cohen v. Brown, 10 Vet. App. 128, 
145-46 (1997); see also Collette v. Brown, 82 F.3d at 392-93; 
Arms v. West, 12 Vet. App. at 194-95.

The Board rejects the veteran's representative's assertion 
that additional clarification of the veteran's diagnosis is 
needed.  The Board finds no substantive issue with the manner 
in which the addendum states the examiners' opinion.

The Board also notes the 1991 diagnosis of PTSD by the 
veteran's private provider and the same diagnosis by VA 
examiners.  Of further note, however, is the fact that the 
veteran has received at least two Two-Psychiatrist Board 
examinations; one in 1994 and another in 2003.  The Board 
finds it most noteworthy that both boards diagnosed the 
veteran with acquired psychiatric disorders other than PTSD.

The Board may favor the opinion of one competent medical 
expert over that of another, provided the reasons therefor 
are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 
(1998).  The Board finds that the findings of the two 
psychiatric boards are entitled to the greater weight.  The 
March 1992 report reflects a diagnosis of depression and PTSD 
in that order.  The report also reflects that the veteran did 
not articulate his symptoms or experiences, but the examiner 
relied on the veteran's wife.  Further, the examiner did not 
specifically relate the veteran's claimed stressors to the 
symptomatology reported by the veteran's wife.  The 
diagnostic tests and evaluation of February 1993 concluded 
the veteran manifested a major depressive disorder not 
otherwise specified, rather than PTSD.

The January 1994 Two-Psychiatrist Board diagnosed the veteran 
as manifesting an anxiety disorder not otherwise specified, 
with depression and histrionic features.  The July 1998 
examination report reflects that the veteran again was 
diagnosed as manifesting PTSD, but again without the 
examiner's specific correlation of the veteran's reported 
symptoms with his stressors.  Having said this, the Board 
does not disregard the veteran's private provider's, Dr. G's, 
1991 diagnosis of PTSD, which did correlate the veteran's 
reported symptoms with his stressors.  With due consideration 
of Dr. G's opinion, the Board is constrained to accord more 
weight to two separate psychiatric boards nine years apart 
which agreed that the veteran does not manifest PTSD.

The Board also notes Dr. M's 2003 report which suggests that 
the veteran's declining cognitive functioning masks his PTSD 
symptomatology.  The Board must infer that, whatever the 
decline in the veteran's cognitive functioning may be, it was 
not as pronounced at the time of the 1994 psychiatric board 
as it may have been in 2003.  Further, the reappraisal which 
Dr. M requested was in fact performed by the February 2003 
psychiatric board.  The February psychiatric board report 
reflects that the examiners emphasized their meticulous 
reviews of the veteran's claim file and his past examinations 
before and after his examinations.  They agreed that the 
veteran's consistently manifested symptomatology has been 
that of a major depressive disorder, rather than PTSD, and 
that it is not related to the veteran's military service.  
Moreover, to the extent a psychosis is present, it was not 
shown within 1 year following separation from service.

Thus, the Board finds that the weight of the evidence shows 
the veteran not to have PTSD.  The veteran is entitled to the 
benefit of the doubt where the evidence in favor of service 
connection and against service connection is roughly in 
balance.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  However, where the evidence preponderates against a 
finding of service connection, the benefit of the doubt rule 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. at 56.  
The Board finds that the evidence preponderates against a 
finding of service connection for PTSD or another diagnosed 
acquired psychiatric disorder.  38 C.F.R. §§ 3.303, 3.304, 
4.125a (2003).


ORDER

Entitlement to service connection for PTSD or other acquired 
psychiatric disorder is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



